EXHIBIT 10.14


FIRST AMENDMENT TO LEASE

        THIS FIRST AMENDMENT TO LEASE is made and dated the 10th day of
December, 2002 by and between BRANDYWINE OPERATING PARTNERSHIP, L.P., a Delaware
Limited Partnership (“Landlord”) and i-STAT CORPORATION, a Delaware corporation
(“Tenant”).


BACKGROUND

    A.        On July 15, 1998 Landlord and Tenant entered into that certain
Lease (the “Lease”) pursuant to the terms and provisions of which the Tenant
leased approximately 37,474 rentable square feet of space, being Suite 100 in
the Building located at 104 Windsor Center Drive, East Windsor, New Jersey (the
“Premises”).

    B.        Landlord and Tenant now desire to modify the terms and provisions
of the Lease pursuant to the provisions of this First Amendment.

        NOW, THEREFORE, for good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:

    1.        Except as specifically defined in this Amendment, all initially
capitalized terms shall have the meaning ascribed to such terms as set forth in
the Lease.

    2.        The Term of the Lease, shall expire, unless sooner terminated
pursuant to the provisions of the Lease, on midnight on December 31, 2008.

    3.        Commencing on October 1, 2003, the term “Fixed Rent” shall be and
mean as follows:

Time Period           Fixed Rent Per Square Foot           Fixed Rent Per Month
          Annual Fixed Rent 10/1/03 - 12/31/03                          $0.00
                        $0.00                         $0.00 1/1/04 - 12/31/04
                         $16.75                         $52,307.46
                        $627,689.50 1/1/05 - 12/31/05
                         $17.00                         $53,088.17
                        $637,058.00 1/1/06 - 12/31/06
                         $17.25                         $53,868.88
                        $646,426.50 1/1/07 - 12/31/07
                         $17.50                         $54,649.58
                        $655,795.00 1/1/08 - 12/31/08
                         $17.75                         $55,430.29
                        $665,163.50

    4.        (a) Notwithstanding anything in the Lease to the contrary,
commencing on January 1, 2005, and in each calendar year thereafter during the
Term (as same may be extended), Tenant shall pay to Landlord Tenant’s Allocated
Share of the Recognized Expenses and Taxes, without deduction or set off, to the
extent such Recognized Expenses exceed the Recognized Expenses in the calendar
year 2004 (“Base Year”).

    (b)        The first paragraph of Section 6(d) of the Lease is hereby
amended in its entirety as follows:

        “Commencing on January 1, 2005, Tenant shall pay, in monthly
installments in advance, on account of Tenant’s Allocated Share of Recognized
Expenses and Taxes, on a per square foot basis, the estimated amount of the
increase of such Recognized Expenses and Taxes on a per square foot basis, for
such year in excess of the Base Year as determined by Landlord in its reasonable
discretion and as set forth in a notice to Tenant, such notice to include the
basis for such calculation, to be provided to Tenant prior to such date. Prior
to the end of the calendar year in which the Lease commences and thereafter for
each successive calendar year (each, a “Lease Year”), or part thereof, Landlord
shall send to Tenant a statement of projected increases in Recognized Expenses
and Taxes in excess of the Base Year and shall indicate what Tenant’s projected
share of Recognized Expenses and Taxes shall be. Said amount shall be paid in
equal monthly installments in advance by Tenant as Additional Rent commencing
January 1 of the applicable Lease Year.”

    5.        Section 35 of the Lease is hereby amended in its entirety as
follows:

          “Provided Tenant is neither in default at the time of exercise nor has
Tenant ever been in default (irrespective of the fact that Tenant cured such
default) of any monetary obligations under this Lease more than twice during the
Term and such monetary default aggregates in excess of $20,000, and Tenant is
fully occupying the Premises and the Lease is in full force and effect, Tenant
shall have the right to renew this Lease for one term of five (5) years beyond
the end of the Term (“Renewal Term”). Tenant shall furnish written notice of
intent to renew nine (9) months prior to the expiration of the Term, failing
which, such renewal right shall be deemed waived; time being of the essence. The
terms and conditions of this Lease during the Renewal Term shall remain
unchanged except that the annual Fixed Rent for the Renewal Term shall be the
Fair Market Rent (as such term is hereinafter defined). All factors regarding
Additional Rent shall remain unchanged, and no Tenant Allowance shall be
included in the absence of further agreement by the parties. Anything herein
contained to the contrary notwithstanding, Tenant shall have no right to renew
the term hereof other than or beyond the one five (5) year term hereinabove
described. It shall be a condition of the Renewal Term that Landlord and Tenant
shall have executed, not less than six (6) months prior to the expiration of the
then expiring term hereof, an appropriate amendment to this Lease, in form and
content satisfactory to each of them, memorializing the extension of the term
hereof for the Renewal Term.


          For purposes of this Lease, “Fair Market Rent” shall mean the base
rent, for comparable space, taking into account all free or reduced rent
periods, work letters, cash allowances, fit-out periods and other tenant
inducement concessions however denominated. In determining the Fair Market Rent,
Landlord, Tenant and any appraiser shall take into account applicable
measurement and the loss factors, applicable lengths of lease term, differences
in size of the space demised, the location of the Building and comparable
buildings, amenities in the Building and comparable buildings, the ages of the
Building and comparable buildings, differences in base years or stop amounts for
operating expenses and tax escalations and other factors normally taken into
account in determining Fair Market Rent. The Fair Market Rent shall reflect the
level of improvement to be made by Landlord to the space and the Recognized
Expenses and Taxes under this Lease. If Landlord and Tenant cannot agree on the
Fair Market Rent, the Fair Market Rent shall be established by the following
procedure: (1) Tenant and Landlord shall each select an MAI certified appraiser
who shall have a minimum of ten (10) years experience in commercial real estate
leasing in the market in which the Premises is located, (2) the two appraisers
selected by each of the Landlord and Tenant shall select a third MAI certified
appraiser who shall have a minimum of ten (10) years experience in commercial
real estate leasing in the market in which the Premises is located, (3) during
the next seven (7) days the third appraiser shall determine the Fair Market
Rent, which determination shall be final and binding upon the Landlord and the
Tenant. The fees of the appraisers shall be shared equally between the Landlord
and the Tenant.”


    6.        Tenant represents and warrants to Landlord that Tenant has had no
dealings, negotiations or consultations with respect to the Premises or this
transaction with any broker or finder except Cushman & Wakefield (the “Broker”);
and that except for the Broker, no broker or finder called the Premises to
Tenant’s attention for lease or took any part in any dealings, negotiations or
consultations with respect to the Premises or this First Amendment. Each party
agrees to indemnify and hold the other harmless from and against all liability,
cost and expense, including attorney’s fees and court costs, arising out of any
misrepresentation or breach of warranty under this Section.

    7.        Landlord’s obligations hereunder shall be binding upon Landlord
only for the period of time that Landlord is in ownership of the Building; and,
upon termination of that ownership, Tenant, except as to any obligations which
are then due and owing, shall look solely to Landlord’s successor in interest in
the Building for the satisfaction of each and every obligation of Landlord
hereunder. Landlord shall have no personal liability under any of the terms,
conditions or covenants of the Lease and Tenant shall look solely to the equity
of Landlord in the Building of which the Premises form a part for the
satisfaction of any claim, remedy or cause of action accruing to Tenant as a
result of the breach of any section of this Lease by Landlord. In addition to
the foregoing, no recourse shall be had for an obligation of Landlord hereunder,
or for any claim based thereon or otherwise in respect thereof, against any
past, present or future trustee, member, partner, shareholder, officer,
director, partner, agent or employee of Landlord, whether by virtue of any
statute or rule of law, or by the enforcement of any assessment or penalty or
otherwise, all such other liability being expressly waived and released by
Tenant with respect to the above-named individuals and entities.

    8.        Except as expressly provided in this First Amendment, the terms
and provisions of this Lease remain in full force and effect in accordance with
its terms. Tenant hereby confirms and acknowledges that Tenant has accepted and
does accept the Premises in its current AS IS condition, and that there exists
no default or event which with the passage of time or the giving of notice could
constitute a default by Landlord under the Lease. In the event of any conflict
between the Lease and this First Amendment, the provisions of this First
Amendment shall control.

        IN WITNESS WHEREOF, the parties hereto have executed this First
Amendment to Lease on the day and year first above written.

WITNESS        LANDLORD BRANDYWINE OPERATING PARTNERSHIP, L.P. /s/ GEORGE
JOHNSTONE By:   Brandywine Realty Trust, ______________________ its general
partner By:    George Johnstone, Vice President TENANT: /s/ LORIN J. RANDALL
i-STAT CORPORATION _______________________ By: Lorin J. Randall, Chief Financial
Officer